Case 19-06018-TLM            Doc 1    Filed 03/19/19 Entered 03/19/19 10:22:03            Desc Main
                                      Document      Page 1 of 3


Jed W. Manwaring ISB #3040
Christy A. Kaes ISB #4852
EVANS KEANE LLP
1161 W. River Street, Suite 100
P. O. Box 959
Boise, Idaho 83701-0959
Telephone: (208) 384-1800
Facsimile: (208) 345-3514
E-mail: jmanwaring@evanskeane.com
         ckaes@evanskeane.com

Attorneys for Trustee, Noah G. Hillen

                            UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

  In Re:                                                     Case No. 17-00450-TLM

  FARMERS GRAIN, LLC,                                        Chapter 7

             Debtor.


  NOAH G. HILLEN, Trustee,                                   Adversary Case No.

             Plaintiff,

  vs.

  ANTHONY HOLDERMAN, and
  FARMERS BANK fdba FARMERS
  NATIONAL BANK,

             Defendants.


                                             COMPLAINT

        Plaintiff, Noah G. Hillen, Trustee (“Plaintiff”), alleges as follows:

        1.        Jurisdiction in this court arises pursuant to 28 U.S.C. §§ 1334 and 157.

        2.        Plaintiff is the duly appointed trustee for the above chapter 7 case.




COMPLAINT - 1
Case 19-06018-TLM         Doc 1     Filed 03/19/19 Entered 03/19/19 10:22:03            Desc Main
                                    Document      Page 2 of 3


       3.      Defendant Anthony Holderman is an individual residing in Vale, Malheur County,

Oregon.

       4.      Defendant Farmers Bank is an Idaho corporation formerly doing business as

Farmers National Bank with its principal place of business at Twin Falls, Idaho.

       5.      On April 18, 2017, debtor filed a Voluntary Petition (“Petition”) for bankruptcy

pursuant to Chapter 11 of the Bankruptcy code. On August 15, 2017, the Court converted the case

to a Chapter 7 liquidation.

       6.      Defendants received the following payments from the debtor which payments were

paid by the debtor’s bank after the date of the Petition as follows:

                 Check No.      Date of Check       Check Amount
                 1107           06/14/2017          $ 4,671.90
                 1118           06/14/2017          $ 4,461.09

       7.      Debtor’s payments to Defendants described above were transfers of interests of the

estate in property that were not authorized under the Bankruptcy Code or by order of the Court.

       8.      Debtor’s payments to Defendants constitute avoidable post-petition transfers

pursuant to 11 U.S.C. §§ 549 and 550(a).

       9.      Plaintiff is entitled to recover against both the initial, mediate, and/or immediate

transferees pursuant to Idaho Code § 550(a).

       10.     In the course of discovery, Plaintiff may discover other transfers which are

avoidable under 11 U.S.C. §§ 544, 547, 548, 549 and/or 550. Defendants are hereby placed on

notice that all such transfers may be avoided by the Trustee by a claim that will relate back in time

to the date of filing of this Complaint.




COMPLAINT - 2
Case 19-06018-TLM        Doc 1     Filed 03/19/19 Entered 03/19/19 10:22:03           Desc Main
                                   Document      Page 3 of 3


        WHEREFORE, Plaintiff prays that the transfers to Defendants be avoided, that judgment

be entered against Defendants in the amount specified above, and for such other and further relief

as is just.

        DATED this 19th day of March, 2019.

                                             EVANS KEANE LLP


                                             By       /s/ Jed W. Manwaring
                                                  Jed W. Manwaring, Of the Firm
                                                  Attorneys for Trustee




COMPLAINT - 3
